DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Declaration
The Declaration under 37 CFR 1.132, filed 1/29/2021, has been fully considered but it is not persuasive.
The Declaration presents additional experimental evidence comparing sheets made according to Examples 3 and 14 of the instant Specification.  However, the results are from a single inventive composition according to Example 3 (employ cellulosic fibers having an amount of phosphoric groups of 0.98 mmol/g) and are not commensurate in scope with the broadly claimed invention, which embodies a sheet of any thickness more than or equal to 10 m and made from cellulose fibers having any amount of phosphoric acid groups or any amount of substituent(s) derived from the phosphoric acid groups and any amount of cationic resin.

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive.  The arguments reference the above Declaration as providing unexpectedly superior results in comparison to the cited references and to support the patentability of the claimed invention over 2 RESPONSE UNDER 37 C.F.R. § 1.111Attorney Docket No.: Q241179Appln. No.: 16/076,900these documents.
As indicated above, the results, use a single inventive composition according to m and made from cellulose fibers having any amount of phosphoric acid groups or any amount of substituent(s) derived from the phosphoric acid groups and any amount of cationic resin.  The remaining inventive examples provided in the Specification, while varying the amount of polyamine polyamide epichlorohydrin resin, employ cellulosic fibers having an amount of phosphoric acid groups of 0.98 mmol/g.
As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes and using the variety of materials put before it and then obtain prior art products and make physical comparisons therewith. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Evidence of unexpected results must be commensurate in scope with the subject matter claimed. In re Linder 173 USPQ 356. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside (i.e. as well as the upper and lower limits) the claimed range to show the criticality of the claimed range. In re Hill 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”).  See MPEP 716.02.
	The outstanding rejections are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al (US 2011/0281487) in view of JP 2013-127141 A and as evidenced by Wang (US 2003/0054167).  JP 2013-127141 A was supplied with an English translation in an Information Disclosure Statement filed 11/9/2018.  Citations are referenced to the English translations.
	Mukai et al discloses a gas barrier material such as a film (reads on sheet) including fine cellulose fibers having an average fiber diameter of not more than 200 nm and a content of carboxyl group (anionic groups) from 0.1 to 2 mmol/g, and a crosslinking agent (Abs, [0001], [0013], [0022], [0072]-[0074]).  The crosslinking agent is, in some embodiments, a polyamide-epichlorohydrin resin [0103] (reads on cationic resin) and is added in an amount of preferably 0.1 to 50 parts by mass to 100 parts by mass of the cellulose fibers, even more preferably 1 to 20 parts by mass to 100 parts by mass of the cellulose fibers [0107], which overlays the claimed range or, at least, 
Mukai discloses that the thickness of the layer composed of the gas barrier material is not particularly limited and appropriately selected so as to provide gas barrier properties suitable for an intended use [0115], thereby teaching that the thickness is a result effective variable that can be selected to provide gas barrier properties suitable for an intended use.  Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to select a thickness in the claimed range to obtain desired gas barrier properties.
Mukai et al does not disclose that the cellulose comprises phosphoric acid groups.  While Mukai et al does disclose that the cellulose comprises an amount of carboxyl groups from 0.1 to 2 mmol/g, it is known in the art that cellulose pulps typically have a carboxyl (anionic) group content in the range of about 20 to about 120 milliequivalents per kilogram, or about 0.02 to about 0.12 mmol/g (see Wang, [0005] for evidence), which overlays the claimed range without further introduction of carboxyl groups on the cellulose.  Therefore, in some embodiments the cellulose of Mukai et al is no more than typical cellulose pulp.

It would have been obvious to one of ordinary skill in the art to treat raw cellulose by introducing phosphoric acid groups onto the cellulose prior to manufacturing fine cellulose used in the sheet of Mukai et al in view of JP 2013-127141 A to obtain the stabilizing and transparency advantages disclosed by JP 2013-127141 A.
The sheet of Mukai et al in view of JP 2013-127141 A comprises the claimed composition or, at least, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select claimed components and form a sheet comprising the claimed components from the disclosure of Mukai et al in view of JP 2013-127141 A with a reasonable expectation of success in obtaining a suitable gas barrier material such as a film or sheet.  
Obtaining the properties of the sheet claimed in Claims 1, 3-5 and 10 would also have been obvious because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or  

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mukai et al in view of JP 2013-127141 A, as used in the rejection of Claim 1 above, and further in view of JP 2014-095008 A.  JP 2014-095008 A was supplied with an English translation in an Information Disclosure Statement filed 11/9/2018.  Citations are referenced to the English translation.
Mukai et al as modified by JP 2013-127141 A does not disclose that the cellulose comprises a polyacrylamide-based resin. 
JP 2014-095008 A discloses a film-like body (reads on sheet) exhibiting high gas barrier properties in a high-humidity atmosphere and excellent mechanical strength, the sheet comprising fine cellulose fibers having an average fiber diameter of 200 nm or less, a layered inorganic material and a nonionic polyacrylamide (Abs, [0009]-[0012], [0029]).  The nonionic polyacrylamide maintains or improves the gas barrier property, improves mechanical strength thereof and more reliably prevents cohesive failure of the film-like body [0033].
It would have been obvious to one of ordinary skill in the art to include nonionic polyacrylamide in the in the gas barrier material of Mukai et al in view of  JP 2014-095008 A to obtain the gas barrier properties, mechanical strength and cohesiveness advantages disclosed by JP 2014-095008 A.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Mukai et al, JP 2013-127141 A and JP 2014-095008 A are the nearest prior art to the claimed invention.  The prior art fails to disclose that the sheet comprises an ionic polyacrylamide.  JP 2014-095008 A specifically requires a nonionic polyacrylamide as an essential component [0011], because “ionic polyacrylamide has poor mechanical strength enhancement effect on a film-like body containing fine cellulose fibers and layered inorganic compounds compared with nonionic polyacrylamide” [0033].
The prior art fails to provide motivation to one of ordinary skill in the art to include an ionic polyacrylamide in the sheet with an expectation of obtaining an advantage.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748